                                                                         USDC SDNY
                                                                         DOCUMENT
                                                                         ELECTRONICALLY FILED
UNITED STATES DISTRICT COURT
                                                                         DOC #:
SOUTHERN DISTRICT OF NEW YORK
                                                                         DATE FILED: 5/25/2021
 ------------------------------------------------------------ X
 UNITED STATES OF AMERICA                                     :
                                                              :   18-CR-274 (VEC)
                 -against-                                    :
                                                              :       ORDER
 MUHAMMAD AMIR SALEEM,                                        :
                                                              :
                                          Defendant.          :
 ------------------------------------------------------------ X

VALERIE CAPRONI, United States District Judge:

        WHEREAS the parties appeared for a change-of-plea hearing in this matter on May 25,

2021;

        WHEREAS at the May 25, 2021 hearing, Defendant pled guilty to Count One of the S3

Superseding Indictment; and

        WHEREAS the Court accepted Defendant’s guilty plea;

        IT IS HEREBY ORDERED that sentencing is scheduled for September 23, 2021, at 10

a.m. in Courtroom 443 of the Thurgood Marshall U.S. Courthouse, 40 Foley Square, New

York, NY 10007.

        IT IS FURTHER ORDERED that sentencing submissions from both sides are due not

later than September 9, 2021.

        IT IS FURTHER ORDERED that per the SDNY COVID-19 COURTHOUSE ENTRY

PROGRAM, any person who appears at any SDNY courthouse must complete a questionnaire

and have his or her temperature taken. Please see the instructions, attached. Completing the

questionnaire ahead of time will save time and effort upon entry. Only those individuals who

meet the entry requirements established by the questionnaire will be permitted entry. Please
contact chambers promptly if you or your client (if attending the proceeding) does not meet the

requirements.

       IT IS FURTHER ORDERED that members of the public may dial-in to the proceeding

using (888) 363-4749 // Access code: 3121171# // Security code: 0274#. All of those accessing

the conference are reminded that recording or rebroadcasting of the proceeding is prohibited by

law.



SO ORDERED.
                                                       _________________________________
                                                          _____________________________
Date: May 25, 2021                                                      CAPRONI
                                                             VALERIE CAPRON    ON NI
      New York, NY                                         United States District Judge




                                              2 of 3
All members of the public, including attorneys, appearing at a Southern District of New York
courthouse must complete a questionnaire and have their temperature taken before being
allowed entry into that courthouse.
On the day you are due to arrive at the courthouse, click on the following weblink, or scan the
following QR code with a mobile device camera to begin the enrollment process. Follow the
instructions and fill out the questionnaire. If your answers meet the requirements for entry, you
will be sent a QR code to be used at the SDNY entry device at the courthouse entrance.
                               https://app.certify.me/SDNYPublic




Note: If you do not have a mobile phone or mobile phone number, you must complete
the questionnaire and temperature screening at an entry device at the courthouse.




                                              3 of 3
